DETAILED ACTION 
The present application is being examined under the pre-AIA  first to invent provisions. This action is in response to Amendment/RCE filed on September 30, 2022 and entered with an RCE. 
Claims 1, 14 and 19 have been amended. Currently, claims 1-20 are pending.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 30, 2022 has been entered.  
Response to Arguments

4.	Applicant’s argument with regards to 35 USC 103(a) (i.e. pages 7-8) have been fully considered, but they are not persuasive. Applicant’s argues that Grube in view of Colgrove do not teach or suggest “set of storage units is based on both the read prioritization scheme and loading information”. Examiner respectfully disagrees with the Applicant’s arguments. The arguments however are not persuasive for several reasons. Grube in view Colgrove in fact teaches the amended claim recited limitations. Grube teaches set of data storage units determines loading and system level performance ([0053]), data storage units store the data slices based on storage memory associated with user’s vault, storage unit attributes, a prioritization scheme ([0079]), which read the claim recited limitations of “set of storage units is based on both the read prioritization scheme and loading information”. In addition, Colgrove also teaches the argued claim recited limitations on [0012], storage devices contains data targeted by the read requests, [0074], determining whether to initiate a reconstruct read, such as current load, types of requests being received, priority of requests, [0076]). Therefore, take alone or combination of the references teach the amended claim recited limitations. Applicant’s fails to consider each of the paragraphs on Grube and Colgrove references. Any other arguments made by the Applicants are similar arguments and are moot for the reasons set forth above and in detailed office action. The Examiner encourages the full consideration of the references cited in the “Prior Art” on record. 
This recommendation to consider of these references is critical in order to recite the claim limitations in clearly defined terms that do not infringe upon the prior art of record as the references closely read upon the instant claim limitations.
                 Claim Rejections- 35 USC § 103

5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
                    
6.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
         
7.	Claims 1-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Grube et al. (U.S. 2011/0264717 A1), hereinafter Grube in view of Colgrove et al. (US 2012/0066449 A1), hereinafter Colgrove. 
As for claim 1, Grube teaches a method for execution by one or more processing modules of one or more computing devices of a dispersed storage network (DSN), the method comprises: receiving a read request for a data segment, wherein a data object is segmented into a plurality of data segments that includes the data segment, wherein a data segment of the plurality of data segments is dispersed error encoded in accordance with dispersed error encoding parameters to produce a set of encoded data slices (EDSs) that is of a pillar width and further wherein the set of EDSs are distributedly stored in a set of storage units (SUs); identifying the set of SUs storing the set of EDSs; obtaining loading information from each SU of the set of SUs (see Grube, abstract, dispersed storage network (DSN) storage information for each of the one or more required encoded data slices, [0086], number of slices, and T is the read threshold.  In this regard, the corresponding decoding process, [0107], storage unit associated with common pillar, Fig. 5, error coded data slice creation, [0053]; Also see response to arguments section above);
identifying a..prioritization….for the read request; based on the…prioritization..., and the loading information, selecting a read threshold number of SUs from the set of SUs storing the set of EDSs; and issuing read slice requests to each SU of the read threshold number of SUs (see [0050], [0072], e.g. set of storage units, read threshold value, [0053], [0063[, [0064], [0079], prioritization scheme; Also see response to arguments section above).
Grube teaches the claimed invention, but does not explicitly teach the claim recited limitations of read prioritization scheme or the read prioritization scheme. In the same field of endeavor, Colgrove teaches the limitations of read prioritization scheme or the read prioritization scheme  (see Colgrove, [0076]-[0077], e.g. reconstruct read request. Priority level of original read request).    
Grube and Colgrove both references teach features that are directed to analogous art and they are from the same field of endeavor, such as data slices and plurality of data storage distributed in storage network.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Colgrove’s teaching to Grube for effectively scheduling read and write operations among a plurality of solid-state storage devices. Hence, a high performance and predictable latencies achieved in systems using flash based solid storage devices for storage while utilizing I/O schedulers designed for systems such as hard drives which have different characteristics. Performing a read requests by prioritizing the best-performing set of DS units storing the data elements and selecting a read threshold numbers of SUs from the set of SUs storing the set of EDSs can achieve (see Colgrove, [0008]-[0009]).   
	As for claim 14, 
		The limitations therein have substantially the same scope as claim 1 because claim 14 is a non-transitory computer readable storage medium claim for implementing those steps of claim 1. Therefore, claim 14 is rejected for at least the same reasons as claim 1.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Colgrove’s teaching to Grube for effectively scheduling read and write operations among a plurality of solid-state storage devices. Hence, a high performance and predictable latencies achieved in systems using flash based solid storage devices for storage while utilizing I/O schedulers designed for systems such as hard drives which have different characteristics. Performing a read requests by prioritizing the best-performing set of DS units storing the data elements and selecting a read threshold numbers of SUs from the set of SUs storing the set of EDSs can achieve (see Colgrove, [0008]-[0009]).   
	As for claim 19, 
		The limitations therein have substantially the same scope as claim 1 because claim 19 is directed to a storage processing unit, an interface, local memory claim for implementing those steps of claim 1. Therefore, claim 19 is rejected for at least the same reasons as claim 1.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Colgrove’s teaching to Grube for effectively scheduling read and write operations among a plurality of solid-state storage devices. Hence, a high performance and predictable latencies achieved in systems using flash based solid storage devices for storage while utilizing I/O schedulers designed for systems such as hard drives which have different characteristics. Performing a read requests by prioritizing the best-performing set of DS units storing the data elements and selecting a read threshold numbers of SUs from the set of SUs storing the set of EDSs can achieve (see Colgrove, [0008]-[0009]).   
As to claim 2, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Grube and Colgrove teaches:
wherein the dispersal parameters include at least one of a pillar width, a write threshold, a read threshold, a decode threshold, an encoding matrix identifier, and an information dispersal algorithm identifier (see Grube, [0050]).
As to claim 3, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Grube and Colgrove teaches:
wherein the identifying a read prioritization scheme is based on at least one of the read request, a vault identifier (ID), a data ID, a registry lookup, a directory lookup, a data type indicator, a data size estimator, a segment priority indicator, a performance requirement, and a reliability requirement (see Grube, [0063]).
As to claim 4, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Grube and Colgrove teaches:
wherein the read prioritization scheme is one of a minimum latency scheme, a maximum throughput scheme, and a maximum predictability scheme (see Grube, [0076]).
As to claim 5, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Grube and Colgrove teaches:
wherein the minimum latency scheme includes a fast retrieval access time for the read request (see Grube, [0072], [0085]).
As to claim 6, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Grube and Colgrove teaches:
wherein the read prioritization scheme is based on a data size estimator and further wherein the maximum throughput scheme is identified based on the data size estimator indicating a data size greater than a pre-determined threshold (see Grube, [0085], [0091]). 
As to claim 7, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Grube and Colgrove teaches:
wherein the read prioritization scheme is based on a data size estimator and further wherein the maximum throughput scheme is identified based on the data size estimator indicating a data size greater than a pre-determined threshold (see Grube, Fig. 6, [0100]).
As to claim 8, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Grube and Colgrove teaches:
wherein the read prioritization scheme is a minimum latency scheme and further wherein the identifying the minimum latency scheme is based on latency information for each of the read threshold number of SUs (see Grube, [0130]).
As to claim 9, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Grube and Colgrove teaches:
further comprises: obtaining latency information by executing at least one of performing a lookup, initiating a query, receiving a response and performing a test (see Grube, [0145], claim 21).
As to claim 10, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Grube and Colgrove teaches:
wherein the read prioritization scheme is a maximum throughput scheme and further wherein the identifying the maximum throughput scheme is based on throughput information for each of the read threshold number of SUs (see Grube, [0182], [0193]).
As to claim 11, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Grube and Colgrove teaches:
further comprises: obtaining throughput information by executing at least one of performing a lookup, initiating a query, receiving a response and performing a test (see Grube,  [0049], [0080], [0161]).
As to claim 12, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Grube and Colgrove teaches:
wherein the read prioritization scheme is a maximum predictability scheme and further wherein the identifying the maximum predictability scheme is based on predictability information for each of the read threshold number of SUs (see Grube, [0135], [0140]-[0141]).
As to claim 13, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Grube and Colgrove teaches:
further comprises: obtaining predictability information by executing at least one of performing a lookup, initiating a query, receiving a response and performing a test (see Grube,  [0114], [0135]-[0138]).
Claims 15-18 and 20 correspond in scope to claims 3-6 and 12 and are similarly rejected.
Prior Arts
8. 	US 2011/0029742 A1 teaches processing module executes OS instructions to load the application from the user space of the HD/flash memory into the user space of the main memory. The application executable instructions, configuration parameters, and user preferences, executes instructions from the OS to initialize the application in main memory, which include allocating working memory in the main memory user space, executes application executable instructions under control of an OS task manager ([0154]).	
US 2015/0156204 A1 teaches obtained the loading information, the DST client module  identifies a read threshold number of DST execution units based on one or more of the loading information and a pattern selection scheme. Selecting based on the loading information includes at least one of selecting DST execution units associated with loading information that compares favorably to a loading threshold level and selecting DST execution units associated with a most favorable loading information among responding DST execution units ([0253]).
		Chen et al., Reducing Memory Latency via Non-blocking and Prefetching Caches; ACM 1992.
		US 20130232392, US 2014/0176586, US 7143242, US 2011/0029742, US 554910, US 2011/0029809, US 8,54,8913, US 8,54,9351, US 8,555130, US 8566354, these reference also read the claim recited limitation. These references are state of the art at the time of the claimed invention. 
Possible Allowable Subject Matter
9.	Examiner suggests amending the independent claims (i.e. claims 1, 14 and 19) with subject matter from the original specification of paragraph [0123]-[0124] “a de-segment processing receives data segments and rearranges the data blocks of the data segments into rows and columns with de-segmenting information of control information  to produce a data partition, wherein the number of rows is based on the decode threshold and the number of columns is based on the number and size of the data blocks. The de-segmenting process converts the rows and columns of data blocks into the data partition”.
Amending the above subject matter, i.e. suggested subject matter appears to overcome the reference in the ground of rejection or in the prior art of record.
Conclusion
10.	The examiner suggests, in response to this Office action, support being shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application because: 
a.	37 C.F.R. § 1.75(d)(1) requires antecedent basis in the Specification or original disclosure for any new language, including terms and phrases, added to the claims; 
and because:
b.	37 C.F.R. § 1.83(a) requires the Drawings to illustrate or show all claimed features.
Applicant must clearly point out the patentable novelty that they think the claims present, in view of the state of the art disclosed by the references cited or the objections made, and must also explain how the amendments avoid the references or objections. See 37 C.F.R. § 1.111(c).
The examiner has cited particular columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider each of the cited references in entirety
as potentially teaching all or part of the claimed invention, as well as the context of the passage disclosed by the examiner.
11.	The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant's disclosure. Applicant is required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action (see MPEP § 7.96). 
Contact Information
12.	Any inquiry concerning this communication or earlier communication from the examiner should be directed to Daniel A Kuddus whose telephone number is (571) 270-1722. The examiner can normally be reached on Monday to Thursday 8.00 a.m.-5.30 p.m. The examiner can also be reached on alternate Fridays from 8.00 a.m. to 4.30 p.m. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Hosain Alam can be reached on (571) 272-3978. The fax phone number for the organization where this application or processing is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from the either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. 
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANIEL A KUDDUS/            Primary Examiner, Art Unit 2154    
10/22/22